Exhibit 10.2

 

Execution Copy




REGISTRATION RIGHTS AGREEMENT




This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 19, 2005, among Markland Technologies, Inc., a Florida corporation
(the “Company”), and Deer Creek Fund, LLC (“Deer Creek”).




This Agreement is made pursuant to the Exchange Agreement, dated as of the date
hereof, among the Company and Deer Creek (the “Exchange”).




The Company and Deer Creek hereby agree as follows:




1. Definitions




Capitalized terms used and not otherwise defined herein that are defined in the
Exchange Agreement shall have the meanings given such terms in the Exchange
Agreement. As used in this Agreement, the following terms shall have the
following meanings:







“Effectiveness Period” shall have the meaning set forth in Section 2(a).




“Filing Date” means October 17, 2005.




“Indemnified Party” shall have the meaning set forth in Section 6(c) hereof.




“Indemnifying Party” shall have the meaning set forth in Section 6(c) hereof.




“Losses” shall have the meaning set forth in Section 6(a).

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.




“Registrable Securities” means the shares of common stock, $.0001 par value per
share, of the Company (“Common Stock”) issuable upon conversion in full of the
Preferred Shares; provided, however, that, the number of shares to be





432288v2




registered initially shall be not fewer than 150% of the number of shares of
Common Stock which would be issuable to Deer Creek assuming conversion, on the
Filing Date, of the shares of the Series D Preferred Stock of the Company
acquired by Deer Creek pursuant to the Exchange Agreement without giving effect
to any limitation on conversion.

 

“Registration Statement” means the registration statements required to be filed
hereunder and any additional registration statements contemplated by Section
3(b)(i), including (in each case) the Prospectus, amendments and supplements to
such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.




“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.




“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.




“Securities Act” means the Securities Act of 1933, as amended.




2. Shelf Registration




On or prior to the Filing Date, the Company shall prepare and file with the
Commission a “Shelf” Registration Statement covering the resale of the
Registrable Securities on such Filing Date for an offering to be made on a
continuous basis pursuant to Rule 415.  The Registration Statement shall be on
Form S-2 (unless the Company is not then eligible to register for resale the
Registrable Securities on Form S-2, in which case such registration shall be on
another appropriate form in accordance herewith) and shall contain (unless
otherwise directed by Deer Creek) substantially the “Plan of Distribution”
attached hereto as Annex A.  Subject to the terms of this Agreement, the Company
shall use its best efforts to cause the Registration Statement to be declared
effective under the Securities Act as promptly as possible after the filing
thereof and shall use its best efforts to keep such Registration Statement
continuously effective under the Securities Act until the earlier of (a) the
date that is twenty-four (24) months following the date on which the shelf
registration becomes effective or (b) until all Registrable Securities covered
by such Registration Statement have been sold or may be sold without volume
restrictions pursuant to Rule 144 without volume limitations as determined by
the counsel to the Company pursuant to a written opinion letter to such effect,
addressed and acceptable to the Company’s transfer agent (the “Effectiveness
Period”).  The Company





2







shall promptly notify Deer Creek via email of the effectiveness of the
Registration Statement.







3. Registration Procedures




In connection with the Company's registration obligations hereunder, the Company
shall:




(a) Not less than two Trading Days prior to the filing of each Registration
Statement or any related Prospectus or any amendment or supplement thereto
(including any document that would be incorporated or deemed to be incorporated
therein by reference), the Company shall, (i) furnish to Deer Creek copies of
all such documents proposed to be filed, which documents (other than those
incorporated or deemed to be incorporated by reference) will be subject to the
review of Deer Creek, and (ii) cause its officers and directors, counsel and
independent certified public accountants to respond to such inquiries as shall
be necessary, in the reasonable opinion of counsel to Deer Creek conduct a
reasonable investigation within the meaning of the Securities Act.




(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep the Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements as necessary to register for resale under the Securities
Act all of the Registrable Securities; such additional Registration Statements
to be filed, if and only if the number of Registrable Securities exceeds 90% of
the number of shares of Common Stock then registered in a Registration Statement
hereunder, within 30 business days of notice from Deer Creek which notice may be
given only at such time as the number of Registrable Securities exceeds 90% of
the number of shares of Common Stock then registered in a Registration Statement
hereunder; (ii) cause the related Prospectus to be amended or supplemented by
any required Prospectus supplement (subject to the terms of this Agreement), and
as so supplemented or amended to be filed pursuant to Rule 424; (iii) respond
promptly to any comments received from the Commission with respect to the
Registration Statement or any amendment thereto and promptly provide Deer Creek
true and complete copies of all correspondence from and to the Commission
relating to the Registration Statement; and (iv) comply in all material respects
with the provisions of the Securities Act and the Exchange Act with respect to
the disposition of all Registrable Securities covered by the Registration
Statement during the applicable period in accordance (subject to the terms of
this Agreement) with the intended methods of disposition by Deer Creek thereof
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented.







(c) Notify Deer Creek (which notice shall, pursuant to clauses (ii) through (vi)
hereof, be accompanied by an instruction to suspend the use of the Prospectus
until the





3







requisite changes have been made) promptly (and, in the case of (i)(A) below,
not less than two Trading Days prior to such filing) (i)(A) when a Prospectus or
any Prospectus supplement or post-effective amendment to the Registration
Statement is proposed to be filed; (B) when the Commission notifies the Company
whether there will be a “review” of such Registration Statement and whenever the
Commission comments in writing on such Registration Statement (the Company shall
provide true and complete copies thereof and all written responses thereto to
each of Deer Creek); and (C) with respect to the Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to the Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included in the
Registration Statement ineligible for inclusion therein or any statement made in
the Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of the Registration
Statement or Prospectus; provided that any and all of such information shall
remain confidential to Deer Creek until such information otherwise becomes
public, unless disclosure by Deer Creek is required by law; provided, further,
notwithstanding Deer Creek’s agreement to keep such information confidential,
Deer Creek makes no acknowledgement that any such information is material,
non-public information.




(d) Promptly deliver to Deer Creek, without charge, as many copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto Deer Creek may reasonably request. Subject to
the terms of this Agreement, the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by Deer Creek in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus and any amendment or supplement thereto.




(e) Use commercially reasonable efforts to register or qualify the resale of
such Registrable Securities as required under applicable securities or Blue Sky
laws of each State within the United States as Deer Creek requests in writing,
to keep each such registration or qualification (or exemption therefrom)
effective during the Effectiveness





4







Period; provided that the Company shall not be required to qualify generally to
do business in any jurisdiction where it is not then so qualified or subject the
Company to any material tax in any such jurisdiction where it is not then so
subject.




(f) Cooperate with Deer Creek to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to the Registration Statement, which certificates shall be
free, to the extent permitted by the applicable State and Federal securities
laws, of all restrictive legends, and to enable such Registrable Securities to
be in such denominations and registered in such names as Deer Creek may request.




(g) Upon the occurrence of any event contemplated by this Section 3, as promptly
as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. If the
Company notifies Deer Creek in accordance with clauses (ii) through (vi) of
Section 3(c) above to suspend the use of the use of any Prospectus until the
requisite changes to such Prospectus have been made, or the Company otherwise
notifies Deer Creek of its election to suspend the availability of the
Registration Statement and Prospectus pursuant to clause (vi) of Section 3(c),
then Deer Creek shall suspend use of such Prospectus.  The Company will use its
best efforts to ensure that the use of the Prospectus may be resumed as promptly
as is practicable, except that in the case of suspension of the availability of
the Registration Statement and Prospectus pursuant to clause (vi) of Section
3(c), the Company shall not be required to take such action until such time as
it shall determine that the continued availability of the Registration Statement
and Prospectus is no longer not in the best interests of the Company.  The
Company shall be entitled to exercise its right under this Section 3(g) to
suspend the availability of the Registration Statement and Prospectus.




(h)

Comply with all applicable rules and regulations of the Commission.




(i)

Use its best efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of the Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.




(j)

The Company may require, at any time prior to the second Trading Day prior to
the Filing Date, Deer Creek to furnish to the Company a statement as to the
number of shares of Common Stock beneficially owned by Deer Creek and, if
requested by the Commission, the controlling person thereof, within two Trading
days of the Company’s request.








5







4.  Obligations of Deer Creek.  In connection with sales of Registrable
Securities pursuant to the Registration Statement, Deer Creek agrees as follows:

(a)  It shall be a condition precedent to the obligations of the Company to take
any action pursuant to Section 3 with respect to the Registrable Securities of
Deer Creek that Deer Creek shall furnish to the Company such information
regarding itself, the Registrable Securities held by it, and the intended method
of disposition of such securities as shall be reasonably required to effect the
registration of Deer Creek’s Registrable Securities.

(b)  Deer Creek shall comply with all applicable securities laws in connection
with its sales of Registrable Securities, including, without limitation, any
prospectus delivery requirement.

5. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to the Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the Principal Market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky laws
reasonably agreed to by the Company in writing (including, without limitation,
fees and disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by Deer Creek )), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses requested by Deer Creek),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, and (v) fees and expenses of all other Persons retained
by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions or any legal fees or other
costs of Deer Creek.




6. Indemnification




(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless Deer Creek, the
officers, directors, agents, and employees of each of Deer Creek, each Person
who controls Deer Creek (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling





6







Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, costs of preparation and reasonable attorneys' fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in the Registration
Statement, any Prospectus or any form of prospectus or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements or omissions or alleged
untrue statements or omissions are based upon information regarding such Deer
Creek furnished in writing to the Company by Deer Creek expressly for use
therein, or to the extent that such information relates to Deer Creek or Deer
Creek’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by Deer Creek expressly for use in
the Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (2) in the case of an occurrence of an event
of the type specified in Section 3(c)(ii)-(vi), the use by Deer Creek of an
outdated or defective Prospectus after the Company has notified Deer Creek in
writing that the Prospectus is outdated or defective and prior to the receipt by
Deer Creek of the Advice contemplated in Section 7(d). The Company shall notify
Deer Creek promptly of the institution, threat or assertion of any Proceeding
arising from or in connection with the transactions contemplated by this
Agreement of which the Company is aware.




(b) Indemnification by Deer Creek. Deer Creek shall indemnify and hold harmless
the Company, its directors, officers, agents and employees, each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses (as determined by a court of
competent jurisdiction in a final judgment not subject to appeal or review)
arising out of or based upon any untrue statement of a material fact contained
in any Registration Statement, any Prospectus, or any form of prospectus, or in
any amendment or supplement thereto, or arising solely out of or based solely
upon: (i) Deer Creek’s failure to comply with the prospectus delivery
requirements of the Securities Act or (ii) any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading to the extent, but only to the extent, such untrue statement or
omission is contained in any information so furnished in writing by Deer Creek
to the Company specifically for inclusion in such Registration Statement or such
Prospectus or to the extent that (1) such untrue statements or omissions are
based upon information regarding Deer Creek furnished in writing to the Company
by Deer Creek expressly for use therein, or to the extent such information
relates to Deer Creek or Deer Creek's proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
Deer Creek expressly for use in the Registration Statement, such Prospectus or
such form of Prospectus or in any amendment or supplement thereto or (2) in the
case of an occurrence of an event of the type specified in Section
3(c)(ii)-(vi), the use by Deer Creek of an outdated or defective Prospectus
after





7







the Company has notified Deer Creek in writing that the Prospectus is outdated
or defective and prior to the receipt by Deer Creek of the Advice contemplated
in Section 7(d). In no event shall the liability of any selling Deer Creek
hereunder be greater in amount than the dollar amount of the net proceeds
received by Deer Creek upon the sale of the Registrable Securities giving rise
to such indemnification obligation.




(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an "Indemnified
Party"), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the "Indemnifying Party") in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that such failure shall have prejudiced the Indemnifying
Party.




An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a material conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and the expense of one such counsel for all Deer Creeks shall be at the
expense of the Indemnifying Party). The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.




Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within thirty days of written notice thereof to the Indemnifying Party
(regardless of whether it is ultimately determined that an Indemnified Party is
not entitled to indemnification hereunder; provided, that the Indemnifying Party
may require such Indemnified Party to undertake to





8







reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).




(d) Contribution. If a claim for indemnification under Section 6(a) or 6(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 6(c), any reasonable attorneys' or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.




7. Miscellaneous




(a) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and Deer Creek.




(b) No Inconsistent Agreements. Neither the Company nor any of its subsidiaries
has entered, as of the date hereof, nor shall the Company or any of its
subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities, that conflicts with the provisions hereof.




(c) Compliance. Deer Creek covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.




(d) Discontinued Disposition. Deer Creek agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Sections 3(c)(ii), (iii) or
(vi), Deer Creek will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until Deer Creek's receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 3(g), or until it is advised in writing (the "Advice")
by the Company that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings





9







that are incorporated or deemed to be incorporated by reference in such
Prospectus or Registration Statement. The Company may provide appropriate stop
orders to enforce the provisions of this paragraph.




(e) Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering not less than one
hundred fifty percent of the number of shares of Common Stock then issuable to
Deer Creek upon conversion of those shares of the Series D Preferred Stock of
the Company acquired by Deer Creek pursuant to the Exchange Agreement and then
held by Deer Creek without giving effect to any volume limitations upon such
conversion, and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to Deer Creek written notice of such
determination and, if within fifteen days after receipt of such notice, Deer
Creek shall so request in writing, the Company shall include in such
registration statement all or any part of such aforementioned shares that Deer
Creek requests to be registered; provided, that, the Company shall not be
required to register any shares pursuant to this Section 7(e) that are eligible
for resale pursuant to Rule 144 without limitation on volume promulgated under
the Securities Act or that are the subject of a then effective Registration
Statement.




(f) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Exchange Agreement.  




(g) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of Deer Creek. Neither party may assign its rights or
obligations hereunder without the prior written consent of the opposing party.




(i) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.




(j) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
hereby irrevocably submits to the jurisdiction of the state and federal courts
sitting in the City of New York, Borough of





10







Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address in effect for notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Nothing contained herein shall be deemed to limit in any way
any right to serve process in any manner permitted by law.  Each party hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.




(k) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.




(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.

 

(m) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.







********************





11










IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.




> > > > > MARKLAND TECHNOLOGIES, INC.
> > > > > 
> > > > >  
> > > > > 
> > > > >  
> > > > > 
> > > > > By:  /s/ Robert Tarini                               
> > > > > 
> > > > >        Robert Tarini
> > > > > 
> > > > >        Chairman and Chief Executive Officer




[SIGNATURE PAGE OF HOLDERS FOLLOWS]








12







[SIGNATURE PAGE OF DEER CREEK]




DEER CREEK FUND LLC.

By:    /s/ Marc Sharinn                                                  


Marc Sharinn, Manager

Postal Address:

100 Jericho Quadrangle

Suite 335

Jericho, NY 11753

 

 

13













Plan of Distribution




Each Selling Stockholder (the “Selling Stockholders”) of the common stock
(“Common Stock”) of Markland Technologies, Inc., a Florida corporation (the
“Company”) and any of their pledgees, assignees and successors-in-interest may,
from time to time, sell any or all of their shares of Common Stock on the Over
the Counter Bulletin Board or any other stock exchange, market or trading
facility on which the shares are traded or in private transactions.  These sales
may be at fixed or negotiated prices.  A Selling Stockholder may use any one or
more of the following methods when selling shares:

·

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

·

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

·

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

·

an exchange distribution in accordance with the rules of the applicable
exchange;

·

privately negotiated transactions;

·

broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

·

a combination of any such methods of sale; or

·

any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), if available, rather
than under this prospectus.  Broker-dealers engaged by the Selling Stockholders
may arrange for other brokers-dealers to participate in sales.  Broker-dealers
may receive commissions or discounts from the Selling Stockholders (or, if any
broker-dealer acts as agent for the purchaser of shares, from the purchaser) in
amounts to be negotiated.  Each Selling Stockholder does not expect these
commissions and discounts relating to its sales of shares to exceed what is
customary in the types of transactions involved.

The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares or Common Stock or Warrants owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties





14







may offer and sell the shares of Common Stock from time to time under this
prospectus, or under an amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act amending the list of Selling
Stockholders to include the pledgee, transferee or other successor in interest
as Selling Stockholders under this prospectus.  

The Selling Stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares.  The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.











15





